Citation Nr: 0430681	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of residuals of a left eye injury, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.

This issue arose on appeal from a June 2002 rating decision 
issued by the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted a 10 percent 
evaluation for residuals of a left eye injury.


FINDING OF FACT

The veteran's average concentric contraction is better than 
45 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left eye injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.84a, Diagnostic 
Code 6080 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request for an evaluation in excess of 10 percent for 
residuals of a left eye injury.  Initially, the Board notes 
that the veteran's claim for an initial evaluation in excess 
of 10 percent for residuals of a left eye injury is a 
"downstream issue" from the veteran's claim for service 
connection for residuals of a left eye injury.  For example, 
in May 2001, the veteran filed a claim for service connection 
for residuals of a left eye injury.  The RO issued a VCAA 
letter in April 2002, informing the veteran of the evidence 
necessary to substantiate the claim for service connection.  
In a May 2002 rating decision, the RO granted service 
connection for residuals of a left eye injury and assigned a 
noncompensable evaluation.  

The RO issued a subsequent rating decision, which assigned a 
10 percent evaluation in June 2002.  The veteran has appealed 
the 10 percent evaluation assigned.  This is considered a 
"downstream" issue, as the veteran raised a new issue 
(rating claim) following the grant of service connection.  In 
this type of circumstance, if the veteran has received a VCAA 
letter for the underlying claim (here, a claim for 
compensation), and the veteran raises a new issue following 
the issuance of the rating decision (here, a claim for a 
different rating), VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Id.  The Board notes that the 
controlling law uses the term compensation rather than 
service connection.  38 U.S.C.A. §§ 1110, 1131.  The initial 
letter informed him of the need to submit evidence of 
disability (his degree of impairment).  See, Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  This necessarily 
considers all potential degrees of impairment from 10 to 100 
percent.  There should be no VCAA requirement to tell him 
twice to submit evidence of the degree of disability.

The Board notes that the RO issued a statement of the case 
(SOC) in February 2003, and supplemental statements of the 
case (SSOC's), in October 2003 and April 2004, which 
addressed the veteran's claim for an evaluation for residuals 
of a left eye injury.  The veteran's VA Medical Center (VAMC) 
records and private treatment records are of record.  As 
such, the Board finds that VA has no outstanding duty to 
inform the appellant that any additional information is 
needed.  

There is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R.     § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

II.  Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
residuals of a left eye injury.  This matter, therefore, is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. 119, 26 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)).  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  The 
evidence reflects that the condition has not significantly 
changed and a uniform rating is warranted.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of field vision impairment based on average 
concentric contraction ranges from 10 to 20 percent for 
service-connected unilateral field vision impairment, and 20 
to 100 percent for service-connected bilateral field vision 
impairment.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2004). 

The extent of contraction of the visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians 
charted for each eye.  See 38 C.F.R. § 4.76 (2004).  The 
number of degrees lost is determined at each meridian by 
subtracting the remaining degrees 
from the following normal visual fields as provided in table 
III, 38 C.F.R. § 4.76a:

Visual Field
Normal 
Degrees
Temporal visual field
85
Temporally down visual 
field
85
Down visual field
65
Nasally down visual 
field
50
Nasal visual field
60
Nasally up visual 
field
55
Up visual field
45
Temporally up visual 
field
55

The degrees lost are then added together to determine total 
degrees lost.  This number is then subtracted from 500 (the 
total degrees possible for a normal visual field).  The 
difference represents the total remaining degrees of visual 
field.  This difference, divided by eight, represents the 
average concentric contraction of the visual field for rating 
purposes.  See 38 C.F.R. § 4.76a (2004).

Where the concentric contraction of the unilateral visual 
field is limited to 60 degrees, but not to 45 degrees, a 10 
percent evaluation is warranted.  See 38 C.F.R. 4.84a, 
Diagnostic Code 6080 (2004).  Ten percent evaluations will 
also be assigned when the concentric contraction of the 
unilateral visual field is limited to 45 degrees but not to 
30 degrees, and when it is limited to 30 degrees but not to 
15 degrees.  A 20 percent evaluation is warranted when the 
concentric contraction of the unilateral visual field is 
limited to 15 degrees, but not to 5 degrees.  A maximum 
evaluation of 30 percent will be assigned when the concentric 
contraction of the visual field is limited to 5 degrees.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
residuals of a left eye injury.

In April 2002, the veteran's private physician noted that the 
veteran had 20/20 corrected vision in the right eye, and 
20/30 corrected vision in the left eye.  Intraocular 
pressures were 20 in the right eye, and 19 in the left eye.  
His pupils were equal without afferent pupillary defect.  A 
posterior vitreous detachment was present in the left eye but 
there was no evidence of peripheral tears or detachments.  
The cup/disk ratio was 0.3 in the right eye, and 0.0 in the 
left eye.  

In the measurement of concentric contraction, the examiner 
noted that the right eye was normal.  The following results 
were noted for the left eye:

Vision Field
Degrees
Temporal vision field
60
Temporally down vision 
field
60
Down vision field
60
Nasally down vision 
field
50
Nasal vision field
50
Nasally up vision 
field
40
Up vision field
40
Temporally up vision 
field
50

In April 2002, the veteran presented for a VA examination of 
his left eye.  The examiner noted that veteran's corrected 
vision was 20/20 in the right eye at distance, and 20/40 
minus 2, in the left eye at distance.  A deafferented pupil 
was noted in the left eye.  The veteran had full extraocular 
movement.  The SLE (slit lamp examination) was normal.  The 
examiner conducted a Goldman visual field examination and 
indicated the following in regards to the left eye:



Superonasonally, he has about a 30% 
quadrantanopia, which overall leaves him 
about a 20% vision loss superonasal in 
the left eye.  This corresponds to his 
deafferented pupil, where [he] has optic 
nerve dysfunction based on trauma.

Impression:  Status post trauma to his 
head in 1968 with a consequent 
deafferented pupil and a superonasal 
visual field loss as a consequence.  The 
right eye is normal and has a normal 
visual field.  The left eye has a 20/40 
minus 2 vision with a superonasal 
quadrantanopia as a visual field defect.  

A July 2003 eye examination revealed that the veteran had 
corrected vision of 20/20 in the right eye and 20/30 in the 
left eye.  At near, he could read Jaeger 2 in the right eye, 
but only Jaeger 7 in the left eye.  The private physician 
noted that the major problem with the veteran's left eye was 
the refractive error, which consisted of a     -3.75 sphere, 
combined with a 4.50 cylinder and an axis of 135.
  
The Board finds the April 2002 private eye examination to be 
more complete in evaluating the veteran's visual field 
impairment.  This examination provided the extent of the 
remaining visual fields in each of the eight principal 
meridians as required by 38 C.F.R. § 4.76a for evaluation 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  While the VA 
examiner employed the Goldman test in his April 2002 
assessment, he did not include the extent of the remaining 
visual fields in each of the eight principal meridians, which 
are necessary to calculate the average concentric contraction 
of the visual field for rating purposes.  The July 2003 
results also do not provide this information for evaluation.  
Thus, the Board finds that the April 2002 eye examination 
provides a more complete description of the veteran's current 
field vision impairment as it reports the veteran's degree of 
vision in each of the eight visual fields in accordance with 
38 C.F.R. § 4.76a.  

In applying the provisions of 38 C.F.R. § 4.76a to the 
results of the April 2002 private eye examination, the 
average concentric contraction is 52 degrees.  
The maximum evaluation that the veteran may receive in this 
circumstance, where his unilateral, left eye concentric 
contraction is limited to 60 degrees, but not to 45 degrees, 
is 10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2004).  Thus, an evaluation in excess of 10 percent is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of a left eye injury, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  

III.  Extraschedular consideration

The Board notes that it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  This regulation provides 
that to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 10 percent for residuals of a left 
eye injury is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



